Plaintiff in error and Denny Swan were by information jointly charged with unlawfully conveying 7 1/2 gallons of whisky from a place unknown to a place about two miles east of Owl City, in Stephens county. Upon his separate trial the plaintiff in error, Flowers, was convicted, and his punishment fixed at a fine of $400 and confinement in the county jail for 30 days. From the judgment rendered on the verdict on the 22nd day of February, 1921, an appeal was duly perfected. The errors assigned question the sufficiency of the evidence to support the verdict. An examination of the record shows that the testimony of the witnesses for the state support the allegations of the information, and that no testimony was offered on the part of the defense, and it is apparent that the errors assigned are destitute of merit. The judgment of the trial court is therefore affirmed. Mandate forthwith. *Page 161